August 29, 2013




                                 JUDGMENT

                     The Fourteenth Court of Appeals
                    MARMIC PROPRTIES, L.L.C., Appellant

NO. 14-12-00312-CV                    V.

  SILVERGLEN TOWN-HOMES HOMEOWNERS ASSOCIATION, Appellee
                    ____________________


      This cause, an appeal from the judgment in favor of appellee, Silverglen
Town-homes Homeowners Association, signed January 23, 2012, was heard on the
transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, Marmic Properties, L.L.C., to pay all costs incurred in
this appeal. We further order this decision certified below for observance.